DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. (US PUB 2003/0097984), hereinafter Nakano.

With respect to claims 1 and 6, Nakano discloses an impedance matching device comprising: a variable capacitor (See [205] in figure 6 of Nakano) connected between a radio-frequency power supply (See [1] in figure 6 of Nakano) and a load (See the electronics contained inside of [21] an connected to point [B] as shown in figure 6 of Nakano); a first detector (See step [S19] in figure 7 of Nakano) configured to detect an index value that determines an impedance matching between the radio-frequency power supply and the load (See paragraph [0145] of Nakano), and a first state value that indicates a state of a radio-frequency power input from the radio- frequency power supply (See [S13] in figure 7 of Nakano); a second detector (See step [S20] in figure 7 of Nakano) configured to detect a second state value that indicates a state of a radio-frequency power output to the load (See paragraph [0146] of Nakano); adjustment circuitry (See [S17] in figure 7 of Nakano) configured to adjust a 
With respect to claim 4, Nakano discloses an impedance matching device comprising: a variable capacitor (See [205] in figure 6 of Nakano) connected between a radio-frequency power supply (See [1] in figure 6 of Nakano) and a load (See the electronics contained inside of [21] an connected to point [B] as shown in figure 6 of Nakano); a detector (See step [S19] in figure 7 of Nakano) configured to detect an index value that determines an impedance matching between the radio-frequency power supply and the load (See paragraph [0145] of Nakano); adjustment circuitry (See [S17] in figure 7 of Nakano) configured to adjust a capacitance value of the variable capacitor in a stepwise manner (See paragraph [0118] of Nakano) such that the index value detected by the detector falls within a target range indicating completion of the impedance matching (See paragraphs [0117] and [0118] of Nakano); and diagnosis circuitry configured to monitor a number of times of capacitance value adjustment which is a number of times a capacitance value of the variable capacitor has been adjusted by the adjustment circuitry (See paragraph [0052] of Nakano), and diagnose an abnormality of the variable capacitor or the detector (See paragraph [0052] of Nakano  based on the number of times of capacitance value adjustment and the index value detected by the detector (See paragraph [0052] of Nakano).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and in view of Koshimizu (US PUB 2009/0255800).

With respect to claim 7,  diagnosing an abnormality on an impedance matching device including: a variable capacitor (See [205] in figure 6 of Nakano) connected between a radio-frequency power supply(See [1] in figure 6 of Nakano)  and a load (See the electronics contained inside of [21] an connected to point [B] as shown in figure 6 of Nakano); a first detector (See step [S19] in figure 7 of Nakano) configured to detect an index value that determines an impedance matching between the radio-frequency power supply and the load (See paragraph [0145] of Nakano), and a first state value that indicates a state of a radio-frequency input from the radio-frequency power supply (See [S13] in figure 7 of Nakano); and a second detector (See step [S20] in figure 7 of Nakano) configured to detect a second state value indicating a state of a radio-frequency power output to the load (See paragraph [0146] of Nakano), the process comprising: adjusting a capacitance (See [205] in figure 6 of Nakano) value of the variable capacitor in a stepwise manner (See paragraph [0118] of Nakano) such that the .
Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein the first detector detects a phase difference between a voltage and a current of the radio-frequency power input from the radio-frequency power supply as the index value, and detects a power value of the radio-frequency power input from the radio-frequency power supply as the first state value, the second detector detects a power value of the radio-frequency power output to the load as the second state value, the adjustment circuitry adjusts the capacitance value of the variable capacitor in a stepwise manner such that the phase difference detected by the first detector 
With respect to claim 3, the prior art of record neither shows nor suggests the combination of structural elements wherein the first detector detects a phase difference between a voltage and a current of the radio-frequency power input from the radio-frequency power supply as the index value, and detects a power value of the radio-frequency power input from the radio-frequency power supply as the first state value, the second detector detects an amplitude value of the radio-frequency power (Vpp value) output to the load and an impedance value on a side of the load as the second state value, the adjustment circuitry adjusts the capacitance value of the variable capacitor in a stepwise manner such that the phase difference detected by the first detector falls within the target range, and the diagnosis circuitry calculates a theoretical value of the Vpp value based on the capacitance value of the variable capacitor adjusted by the adjustment circuitry, the power value detected by the first detector, and the impedance value on the side of the load detected by the second detector, and determine that the abnormality has occurred when a difference between the calculated theoretical value of the Vpp value and the Vpp value detected by the second detector is equal to or greater than a predetermined threshold.
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein the detector detects a phase difference between a voltage and a current of the radio-frequency power input from the radio-frequency power supply as the index value, the adjustment circuitry adjusts the capacitance value of the variable capacitor in a stepwise manner such .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0371876 discloses a plasma processing apparatus and plasma processing 
method.
US PUB 2014/0354173 discloses an impedance matching device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858